DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on 04/29/2022 are entered into the file. Currently, claim 1 is amended; claim 2 is cancelled; claims 7-20 are withdrawn; resulting in claims 1, 3-6 and 21-23 pending for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the entire claim is indefinite based upon the amendments made in the response filed 04/29/2022, as it is unclear what the structure of the claimed product is. The preamble of the claim has been amended to recite “A heat transfer bonded to a garment”, indicating that it is not only the heat transfer label being claimed, but a heat transfer label bonded to a garment. Lines 2-7 and 12 of the claim describe the layer structure of the label prior to heat transfer, wherein the layer structure is as follows:

    PNG
    media_image1.png
    277
    316
    media_image1.png
    Greyscale

Lines 8-11 describe the relationship of the printed images to areas of the substrate and the intended garment to which the heat transfer label will be applied. 
Lines 13-18 are directed to the structure of the final labeled garment, after the label has been transferred. In this product, the release layer and substrate (i.e. heat transfer sheet) would not be present, as they were present as a base to form the label aid in transferring the label to the garment, but are not part of the final labeled garment ([0033]). The final structure of the labeled garment would be as follows:

    PNG
    media_image2.png
    235
    316
    media_image2.png
    Greyscale
S
The claim recites the structure for both the heat transfer label prior to application to a garment and the labeled garment, and therefore, it is unclear what the structure of the claimed invention is. 
Regarding claim 1, the previously added limitation in lines 9-11 reciting “wherein the first location and the second location are positioned over the substrate such that bonding the heat transfer to a garment transfers in a single step both the first printed image to a front exterior surface of a garment and transfers the second printed image to an interior surface of a garment” remains indefinite. 
The limitation appears to be a method of using and intended use of the claimed digitally printed heat transfer, however, it is unclear what structure the newly added limitation imparts to the claimed invention of the instant application. It is unclear if a specific spacing between the first image and the second image and/or a specific size of the digitally printed heat transfer and/or a specific size of the garment to which the digitally printed heat transfer is required. The limitation does not make clear what specific structure is required by the method of using/intended use limitation and thus is indefinite.  
Furthermore, the claim recites “a garment”, however, it is unclear whether the phrase is intending to refer back to the “a garment” in the preamble of line 1 or a different garment. 
Regarding claim 1, the recitation of “an interior surface” in lines 14 is indefinite because it is unclear if “an interior surface” is referring back to the interior surface defined by line 7 of the claim or a different interior surface. 
Regarding claim 1, the limitation in lines 15-16 reciting “and the second printed image being bonded to the interior of the adhesive layer” is indefinite. The second printed image is claimed to be bonded to an interior surface of a garment in lines 7 and 11-12, however lines 15-16 recite that the second printed image is bonded to the interior of the adhesive layer. 
Additionally, there is insufficient antecedent basis for the phrase “the interior of the adhesive layer” in lines 15-16. 
Regarding claims 3-6 and 21-23, the preamble of independent claim 1 has been amended to recite “A heat transfer bonded to a garment…”, however, the preamble of the dependent claims recites “The heat transfer of claim…”. It is unclear what the structure of the claimed invention is, and whether it is to the heat transfer bonded to a garment as stated by the preamble of claim 1 or to the heat transfer alone, as stated by the preamble of dependent claims 3-6 and 21-23.
Regarding claims 3-5, are indefinite in light of the amendments made to claim 1. Claims 3-5 are all directed to the adhesive of the heat transfer prior to application to a garment, however, the preamble of claim 1 is directed to the heat transfer bonded to a garment. As stated in the rejection of claim 1 above, it is not clear what the structure of the claimed invention is as the claim has limitation to the heat transfer prior to transfer to a garment and the labeled garment. Claims 3-5 are directed to the adhesive prior to the transfer of the heat transfer, therefore, it is not clear that the claims are further limiting the structure of the adhesive once the heat transfer is transferred to a garment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1, 3, 4, 5, 6, 22 and 23 are rejected under 35 U.S.C. 103 as obvious over He et al. (US 2005/0100689).
Regarding claims 1, 6 and 23, as stated in the 112b rejection above, it is not clear what structure is being recited by independent claim 1 as the claim recites the structure of the heat transfer label prior to the transfer of the label to the garment as well as the final product of the labeled garment wherein the substrate and release layer would not be present. The limitations of claim will be addressed herein by the reference. 
He et al. teaches a heat transfer label and a method of labeling garments (Abstract; Figure 2a,2b;  [0010, 0015, 0025, 0088, 0094, 0100, 0118, 0137]). He et al. teaches that the heat transfer label, prior to transfer to a garment, is comprised of a carrier layer (15, 815; substrate), a release layer (17, 817) coated on a surface of the substrate, a wax layer (19, 819; polymeric coating) of polyethylene-based wax, a heat activatable adhesive (23, 827; adhesive layer) and a printed ink design layer comprising a first marking (27, 825; first printed image) and a second marking (29, 828; second printed image) each applied to distinct areas of the substrate (Figure 1(a),13; [0041-0073,0144-0160]). The first marking and the second marking can be printed by a variety of printers connected to a computer in such a manner that a digital image generated or selected using a computer may be printed with the printer, such as an inkjet or laser jet printer ([0070-0073]). 
He et al. teaches that the first marking preferably conveys fixed or non-variable information such as manufacturer trademark (design, graphic), and the second marking conveys information that is specific to a single label or subset of labels such as serial numbers, product characteristics, pricing information, identification or location of the manufacturer or distributor and authenticity information (i.e. customer information, compliance, regulatory or brand identifier) ([0070-0073]).
With respect to printed matter, section 2112.01(III) of the MPEP states the following:
“Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and nonobvious relationship between a measuring cup and writing showing how to "half" a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. App'x 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re Bryan, 323 Fed. App'x 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and nonobvious functional relationship to game board).”

The limitations reciting “for a front exterior surface of the garment” in line 5 and  “for an interior surface of a garment” in line 7 are considered functional language related to the intended use of the process of using the heat transfer label and is accorded limited weight with respect to the heat transfer label as the language does not further limit the structure or the process. Furthermore, He et al. teaches the first marking (27, 825; first printed image) is applied to a first portion of the carrier layer (15, 815; substrate) and the second marking (29, 828; second printed image) is applied to a second portion of the carrier layer (15, 815; substrate) as shown in Figure 1(a).  
The limitation “wherein the first location and the second location are positioned over the substrate such that bonding the heat transfer to garment transfers in a single step both the first printed image to a front exterior surface of a garment and the second printed image to an interior surface of a garment” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of using the product (i.e. heat transfer label) is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because He et al. teaches the first marking (27, 825; first printed image) is applied to a first portion of the carrier layer (15, 815; substrate) and the second marking (29, 828; second printed image) is applied to a second portion of the carrier layer (15, 815; substrate) as shown in Figure 1(a).
However, should it be the position of the Applicant that the aforementioned limitation does provide structure with respect to the placement of the first image and the second image, He et al. teaches that a plurality of different or identical transfer portions can be spaced apart on an elongated common web of the substrate ([0064, 0070,0083]),  therefore, it would have been obvious to one of ordinary skill in the art to space the image transfer portions apart on the substrate as desired based upon the desired placement of the images on the intended garment. 
He et al. teaches that the heat transfer is applied to a garment, wherein the carrier layer (15, 815) and the release layer (17, 817) are removed (Abstract; Figure 2a,2b;  [0010, 0015, 0025, 0088, 0094, 0100, 0118, 0137]), and while the reference does not expressly teach that the garment has an interior surface and front exterior surface, such that the first image is bonded to the front exterior surface of the garment and the second image is bonded to the interior surface, such a modification would have been obvious to one of ordinary skill in the art. As previously stated, He et al. teaches a plurality of different or identical transfer portions can be spaced apart and bonded to fabric garments (Figure 2a,2b;  [0010, 0015, 0025, 0088, 0094, 0100, 0118, 0137]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing of the images on the heat transfer label taught by He et al. to be placed at the desired locations on the garment based upon the preferences of the user and the desired placement of information being conveyed by the label. 
Regarding claim 3, He et al. teaches all the limitations of claim 1, and further teaches that an adhesive comprising polyester powder resin is a suitable adhesive used ([0153]).
Regarding claims 4 and 5, the limitations reciting “where the powder adhesive has been to be applied to at least one of the first printed image and the second printed image while the at least one of the first printed image and the second printed image is still wet” recited by claim 4 and “where the powder adhesive meltable via infrared (IR) lamp” recited by claim 5 is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process.
The limitation also appears to be a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Daley et al. teaches the structure of the heat transfer label as recited by independent claim 1.
Regarding claim 21, He et al. teaches all the limitations of claim 1 above, and further teaches an embodiment shown in Figure 15 wherein the adhesive layer (927) does not extend between a first image (925) and a second image (935) ([0168-0190]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat activatable adhesive (23, 827; adhesive layer) of the embodiment of Figure 1(a) and/or 13 taught by He et al. so that it does not extend between a first marking (27, 825; first printed image) and a second marking (29, 828; second printed image) (Figure 1(a),13; [0041-0073,0144-0160]) as shown by Figure 15 of He et al. to cut down on the amount of material used, thus reducing costs.
Regarding claim 22, the limitation “wherein the interior surface where the second printed image is transferred is a tag attached to an interior surface of the garment”  is a method limitation further limiting the intended use of the heat trans recited in independent claim 1 and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because He et al. teaches the first marking (27, 825; first printed image) is applied to a first portion of the carrier layer (15, 815; substrate) and the second marking (29, 828; second printed image) is applied to a second portion of the carrier layer (15, 815; substrate) as shown in Figure 1(a).


Claims 1, 3, 4, 5, 6, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Daley et al. (WO 2016/196747, cited on IDS and ISR).
Regarding claims 1, 6 and 23, as stated in the 112b rejection above, it is not clear what structure is being recited by independent claim 1 as the claim recites the structure of the heat transfer label prior to the transfer of the label to the garment as well as the final product of the labeled garment wherein the substrate and release layer would not be present. The limitations of claim will be addressed herein by the reference.
Daley et al. teaches a digitally printed heat transfer label (100), comprising a carrier substrate (108) comprising one or more printed images (102) thereon, the printed images (102) configured to define one or more graphics and/or text, a polymeric coating (104) overlying the printed images (102) and an adhesive coating (106) applied to the printed images (102) (Figure 1, [0007-0008, 0014, 0020-0022]). Daley et al. teaches that the images are printed by a digital printer and then the polymeric coating is applied over the digital image ([0008]). Daley et al. further teaches that the heat transfer label comprises a release layer (110) between the carrier substrate (108) and the printed images (102) (Figure 1, [0007, 0014]). Daley et al. teaches that the heat transfer label is joined to a clothing article or apparel, such as a shirt, via the adhesive coating (106) and then the polymeric coating (104) defines the outermost layer one the label is applied to the clothing article or apparel and the release layer (110) and carrier substrate (108) are peeled off ([0017, 0021]).
The limitations reciting “for a front exterior surface of the garment” in line 5 and  “for an interior surface of a garment” in line 7 are considered functional language related to the intended use of the process for the heat transfer label and is accorded limited weight as the language does not further limit the structure or the process. Furthermore, Daley et al. teaches that the carrier substrate comprises one or more printed images (i.e. first printed image, second printed image) that are configured to define one or more graphics and/or text ([0007-0008]). 
The limitation “wherein the first location and the second location are positioned over the substrate such that bonding the heat transfer to garment transfers in a single step both the first printed image to a front exterior surface of a garment and the second printed image to an interior surface of a garment” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of using the product (i.e. heat transfer label) is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Daley et al. teaches that the carrier substrate comprises one or more printed images (i.e. first printed image, second printed image) that are configured to define one or more graphics and/or text ([0007-0008]). 
However, should it be the position of the Applicant that the aforementioned limitation does provide structure with respect to the placement of the first image and the second image, Daley et al. teaches that the carrier substrate can comprise one or more printed images, and it would have been obvious to one of ordinary skill in the art to modify the placement of the images to be spaced apart as desired based upon the desired placement of the image on the garment to which they will be applied. 
While Daley et al. does not expressly teach a first printed image and a second printed image, the reference does teach that one or more printed images are printed onto the substrate, wherein the one or more printed images define one or more graphics and/or text, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the embodiment of the heat transfer label comprising more than one graphic taught by Daley et al. would have at least two distinct images (i.e. a first printed image and a second printed image) that are applied to distinct areas of the substrate.
Daley et al. does not specifically teach that the printed images are comprised of a first printed image of a design, graphic or other fanciful depiction and a second printed image of a customer information such as compliance, regulatory or brand identifier, however, such a modification would have been obvious to one of ordinary skill in the art based upon the desired information to be conveyed by the heat transfer label as taught by Daley. 
With respect to printed matter, section 2112.01(III) of the MPEP states the following:
“Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and nonobvious relationship between a measuring cup and writing showing how to "half" a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. App'x 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re Bryan, 323 Fed. App'x 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and nonobvious functional relationship to game board).”
 
Daley et al. teaches that the heat transfer label is applied to a clothing item or apparel, such as a t-shirt ([0017, 0021, 0023]), which would inherently have an interior surface and front exterior surface. While the reference does not expressly teach that the first image is bonded to the front exterior surface of the garment and the second image is bonded to the interior surface, such a modification would have been obvious to one of ordinary skill in the art based upon the users desired placement of the labels on the t-shirt.
Regarding claims 3, 4 and 5, Daley et al. teaches all the limitations of claim 1 above, and further teaches that the adhesive layer is an adhesive powder ([0007-0008, 0020-0022]). 
The limitations reciting “where the powder adhesive has been applied to at least one of the first printed mage and the second printed image while the at least one of the first printed image and the second printed image is still wet” and “where the powder adhesive is meltable via infrared (IR) lamp” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process.
The limitation also appears to be a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Daley et al. teaches the structure of the heat transfer label as recited by independent claim 1.
Regarding claim 22, the limitation “wherein the interior surface where the second printed image is transferred is a tag attached to an interior surface of the garment”  is a method limitation further limiting the intended use recited in independent claim 1 and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Daley et al. teaches that the carrier substrate comprises one or more printed images (i.e. first printed image, second printed image) that are configured to define one or more graphics and/or text ([0007-0008]). 

Claims 1, 6, 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao (US 2018/0134069) in view of He et al. (US 2005/0100689).

Regarding claims 1, 6, 21 and 23, as stated in the 112b rejection above, it is not clear what structure is being recited by independent claim 1 as the claim recites the structure of the heat transfer label prior to the transfer of the label to the garment as well as the final product of the labeled garment wherein the substrate and release layer would not be present. The limitations of claim will be addressed herein by the reference.
Chiao teaches a heat transfer label that is used for decorating textiles or other receptor materials, especially textile fabric, wearable articles or garments, comprising a carrier layer (402; substrate) comprising a release layer (400) thereon, ink design layers (404; a first printed image, a second printed image), and an adhesive layer (406) (Figure 4; [0018, 0022-0039]). The ink design layers (404; a first printed image, a second printed image) can be a single color or multi-colored and printed by digital printing ([0038]). As shown in Figure 4, the adhesive layer (406) does not extend between the ink design layers (404; a first printed image, a second printed image). The release layer (400) of Chiao strongly adheres to the carrier layer (402; substrate), stays intact under heat transfer bonding conditions and releases easily, leaving no contamination on the transfer or fabric ([0022]).
The limitation “wherein the first location and the second location are positioned over the substrate such that bonding the heat transfer to garment transfers in a single step both the first printed image to a front exterior surface of a garment and the second printed image to an interior surface of a garment” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of using the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Chiao teaches that the ink design layers (404; a first printed image, a second printed image) comprise a first portion printed on a first section of the carrier layer and a second portion printed on a second section of the carrier layer as illustrated by Figure 4.
However, should it be the position of the Applicant that the aforementioned limitation does provide structure with respect to the placement of the first image and the second image, Chiao teaches ink design layers (404; a first printed image, a second printed image) comprise a first portion printed on a first section of the carrier layer and a second portion printed on a second section of the carrier layer as illustrated by Figure 4, and it would have been obvious to one of ordinary skill in the art to modify the placement of the images to be spaced apart as desired based upon the desired placement of the image on the garment to which they will be applied. 
Chiao does not expressly teach the presence of a polymeric coating, however, He et al. teaches a heat transfer label comprised of a carrier layer (15,815; substrate), a release layer (17,817) coated on a surface of the substrate, a wax layer (19,819; polymeric coating) of polyethylene-based wax, a heat activatable adhesive (23,827; adhesive layer) and a printed ink design layer (25) comprising a first marking (27,825; first printed image) and a second marking (29,828; second printed image) each applied to distinct areas of the substrate (Figure 1(a),13; [0041-0073,0144-0160]). The wax layer (19,819; polymeric coating) of the heat transfer label taught by He et al. is applied over the release coat and facilitates the release of the transfer portion from the support portion ([0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the wax layer (19,819; polymeric coating) of the heat transfer label taught by He et al. over the release layer in the heat transfer label taught by Chiao to facilitate the release of the transferred portion from the support substrate. 
Chiao further teaches that printed heat transfer labels are well known and commonly used to transfer a graphic such as text or a graphic design onto an item, further teaching that the heat transfer can be used to decorate textiles ([0002, 0018-0022, 0038-0040]). While Chiao does not expressly teach that the first section of the printed design is a design, graphic or other fanciful description and the second section of the printed design is customer information such as compliance, regulatory or brand identifier, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based on the desired end use and desired design of the decorated textile. 
With respect to printed matter, section 2112.01(III) of the MPEP states the following:
“Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and nonobvious relationship between a measuring cup and writing showing how to "half" a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. App'x 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re Bryan, 323 Fed. App'x 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and nonobvious functional relationship to game board).”

Chiao teaches that the heat transfer label is used for decorating textiles or other receptor materials, especially textile fabric, wearable articles or garments ([0018]), and while the reference does not expressly teach that the garment has an interior surface and front exterior surface, such that the first image is bonded to the front exterior surface of the garment and the second image is bonded to the interior surface, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing of the images on the heat transfer label taught by Chiao to be placed at the desired locations on the garment based upon the preferences of the user and the desired placement of information being conveyed by the label. 
Regarding claim 22, the limitation “wherein the interior surface where the second printed image is transferred is a tag attached to an interior surface of the garment”  is a method limitation further limiting the intended use recited in independent claim 1 and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Chao in view of He et al. teaches the structure of claim 1 as stated in the rejection above.

Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao (US 2018/0134069) in view of He et al. (US 2005/0100689) and further in view of Tetrault et al. (US 2013/0287972).
Regarding claims 3, 4 and 5, Chiao in view of He et al. teach all the limitations of claim 1 above, however, the references do not expressly teach that the adhesive is a power adhesive as required by claim 3. Tetrault et al. teaches a heat activated label comprising digitally printed graphics, wherein an adhesive powder is used as the heat activated adhesive, wherein the adhesive powder resin is spread over the wet ink layer of the graphic layers, which avoids the appearance of a halo and minimizes the total number of print stations ([0035-0037]).
It would have been obvious to one of ordinary skill in the art to modify the heat transfer label taught by Chiao in view of He et al. to include the adhesive powder resin, and spread it over the ink design layers when wet to avoid the appearance of a halo. 
The limitations reciting “where the powder adhesive has been applied to at least one of the first printed mage and the second printed image while the at least one of the first printed image and the second printed image is still wet” (claim 4) and “where the powder adhesive is meltable via infrared (IR) lamp” (claim 5) is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process.
The limitation also appears to be a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Chiao in view of He et al. and Tetrault et al. teach the structure of the heat transfer label as recited by independent claim 1 and dependent claim 3.

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 1 and by dependency claims 3-6, 21, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is overcome by the Applicants amendments to claim 1 to remove the limitations “below an armpit level” and “above the armpit level”, as well as the arguments presented on pages 6-9 of the arguments received 04/29/2022. The Applicant points to paragraph [0033] as support for the previous amendment in line 10-12 reciting “bonding the heat transfer to a garment transfers in a single step both the first printed image to a front exterior surface of a garment and the second printed image to an interior surface of a garment”, which describes bonding both the first and second images to a garment when heat and pressure are provided. In the description of Figure 2 in paragraph [0035], step 250 describes bonding the images, plural, in a heat transfer step. Additionally, paragraph [0029] describes various embodiments and uses of the heat transfer label, wherein the first image is described as being placed on the front of the apparel item and the second image is described as being placed on the tag or inner surface of the back side of the apparel item as shown in Figure 3. 

The previous rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained as stated in the above office action, along with a new rejection based upon the newly added claim amendments.

Response-Claim Rejections - 35 USC § 102/103 and 103
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. 
The previous rejections under 35 USC § 102/103 of claims 1, 3-6, 22 and 23 over He et al. are now being applied solely under 35 USC § 103 in light of the Applicants amendments. Applicants arguments with respect to He et al. are addressed herein. 
The Applicant argues on pages 9 and 10 of the response that none of the cited references teach or suggest the newly added limitations in lines13-15 directed to the garment. These arguments are not persuasive. 
As stated in the 112b rejection above, it is not clear what structure is being recited by independent claim 1 as the claim recites the structure of the heat transfer label prior to the transfer of the label to the garment as well as the final product of the labeled garment wherein the substrate and release layer would not be present. Therefore, the prior art was applied under 35 USC § 103 to address both the heat transfer label prior to application to a garment and the heat transfer label once applied to a garment. As shown in the above rejections He et al., Daley et al. and Chiao all teach the application of the heat transfer label to a garment or article of clothing (see He et al. [0010,0015,0025,0088,0094,0100,0118,0137]; Daley et al. [0017, 0021, 0023]; Chiao  [0018]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785